Exhibit 10.24

Executive Officer Compensation Schedule

On February 14, 2008, the Compensation Committee of the Board of Directors of
Westlake Chemical Corporation (the “Company”) set 2008 base salaries and bonus
targets for certain executive officers of the Company named below and determined
the amount of 2007 bonuses payable in 2008 to such executive officers.

 

Name/Position

   2008 Annual
Base Salary    2008 Bonus
Target
(% of Base Salary)     2007 Bonus
Payable in 2008

Albert Chao

President and

Chief Executive Officer

   $ 770,000    80 %   $ 795,815

James Chao

Chairman of the Board

   $ 577,000    80 %   $ 569,996

M. Steven Bender

Sr. Vice President

Chief Financial Officer

   $ 330,000    50 %   $ 158,965

Wayne D. Morse

Sr. Vice President

Vinyls

   $ 322,000    50 %   $ 198,012

David R. Hansen

Sr. Vice President

Administration

   $ 311,000    45 %   $ 194,780

The 2008 bonus targets set forth above relate to the Company’s EVA Incentive
Plan (the “EVAIP”). The EVAIP provides for awards contingent upon the attainment
of specific targeted EVA® results. EVA, or “economic value added,” is a measure
of financial performance based upon the achievement of returns for shareholders
above the invested cost of capital. Under the plan, if the EVA target is met in
2008, participants will be awarded a cash bonus equal to one times their target
bonus. This is referred to as a 1X bonus. If 2008 results exceed the target,
awards will be granted at a rate corresponding to the rate of increase above the
target. Similarly, if 2008 results do not meet the target, the awards will be
correspondingly lower. The gross EVA declared bonus is subject to modification
by an Individual Performance Factor as recommended by management and approved by
the Compensation Committee of the Board of Directors.